ON MOTION FOR REHEARING

GUNTHER, Chief Judge.
We grant the State’s motion for rehearing, withdraw our opinion in this matter filed April 8, 1996, and substitute the following:
Because of appellant’s guilty plea, we find we lack jurisdiction to review the issue of appellant’s classification as a violent habitual offender, and must dismiss this appeal. We observe, however, that inasmuch as appellant was allowed to believe he could reserve the right to appeal he should be permitted to withdraw his plea and stand trial, if he so chooses. See Carbone v. State, 615 So.2d 282 (Fla. 4th DCA 1993); Ross v. State, 566 So.2d 356 (Fla. 4th DCA 1990).
APPEAL DISMISSED.
POLEN and SHAHOOD, JJ., concur.